          Case 2:21-cv-00311-APG-EJY Document 14 Filed 07/27/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 TAMARA JONES,                                            Case No.: 2:21-cv-00311-APG-EJY

 4          Plaintiff                                   Order Vacating Clerk’s Entry of Default

 5 v.                                                                   [ECF No. 9]

 6 DEPARTMENT OF VETERANS AFFAIRS
   MILWAUKEE FIDUCIARY HUB, PAUL E.
 7 STARK, and DENISE NIEMCZYK-
   MULLINS,
 8
        Defendants
 9

10         I ordered plaintiff Tamara Jones to show cause why the clerk’s entry of default against

11 the defendants should not be vacated due to Jones’ failure to timely and properly serve the

12 defendants. ECF No. 11. Jones responded by submitting evidence that she attempted to serve the

13 defendants by mail. ECF No. 12. That does not satisfy the requirements of Federal Rule of Civil

14 Procedure 4(i)(1) and (2). Because Jones has not properly served the defendants, I vacate the

15 clerk’s entry of default.

16         Because Jones is representing herself, I will grant her request for additional time to

17 properly serve the defendants. In my prior order I pointed out some of the applicable rules

18 regarding service of process. Jones should not take that as legal advice or a guarantee that such

19 service will satisfy all of the applicable rules. Jones should educate herself on the Federal Rules

20 of Civil Procedure and ensure that she properly serves all of the defendants.

21         I THEREFORE ORDER that the clerk’s entry of default (ECF No. 9) is vacated.

22         I FURTHER ORDER that the deadline by which plaintiff Tamara Jones must serve the

23 defendants is extended to August 31, 2021. By September 7, Jones shall file proof that she has
          Case 2:21-cv-00311-APG-EJY Document 14 Filed 07/27/21 Page 2 of 2




 1 properly served each of the defendants. The failure to do so may result in dismissal of Jones’

 2 claims against any unserved defendant, without prejudice.

 3         DATED this 27th day of July, 2021.

 4

 5
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
